Citation Nr: 1550581	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  07-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic mechanical low back pain with underlying bulging disc and degenerative disc at L4-5 and L5-S1 (low back disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right lower extremity radiculopathy (sciatic nerve).

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left lower extremity radiculopathy (sciatic nerve) and in excess of 10 percent for service-connected left lower extremity radiculopathy (anterior crural nerve).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from April 1976 to March 1980 and from March 1982 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An August 2014 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) with an effective date of August 8, 2005, the date of his initial claim for an increased rating.  As the Veteran has not appealed the effective date assigned for TDIU, this represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This issue is no longer before the Board.

In May 2010, January 2012, and April 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to increased disability ratings for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not shown that the forward flexion of the Veteran's thoracolumbar spine greater than 30 degrees but functionally limited to 60 degrees; combined range of motion of his thoracolumbar spine not greater than 120 degrees; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations with an addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes regarding his low back disability, as the examiners provided the information necessary to rate the service connected disabilities on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a January 2006 rating decision, the Veteran was granted service connection for a low back disability and assigned an initial disability rating of 10 percent under Diagnostic Code 5242 effective September 30, 2002.  The Veteran filed his claim for an increased rating in August 2005.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has experienced any IVDS.  At a March 2013 VA examination, the Veteran reported doctor-prescribed bedrest or incapacitation due to his low back disability during the previous 12 months; however, the VA examiner noted that the Veteran had not experienced any IVDS during the previous 12 months.  Moreover, despite his reports of IVDS ordered bedrest, the record does not show that he has had any IVDS or had been prescribed any bed rest to treat his low back during the course of his appeal.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour such; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

The Veteran's VA treatment records show that from July 2010 through October 2012, he reported back pain but denied stiffness, swelling, and muscle weakness.  On examinations, he was in no acute distress with a tender lumbar spine.  

The Veteran was afforded several VA examinations.  At a December 2005 VA examination, the Veteran reported having good and bad days.  On examination, he had a normal posture and gait.  He had lumbar spine diffuse tenderness.  He had negative straight leg raises.  He had normal strength, sensation, and reflexes.  He had normal toe and heel walking, but his heel-to-toe walking was very unsteady.  He did not use an assistive device.  He had lumbar flexion of 70 degrees limited by discomfort, extension of 20 degrees limited by difficulty and not discomfort, right and left lateral flexion of 20 degrees limited by discomfort, and normal right and left lateral rotation to 45 degrees without pain.  Repetitive motion testing resulted in no additional limitations.

At a March 2013 VA examination, he had normal posture and had a normal gait without the need for an assistive device.  He had normal +5/5 strength in his arms and legs and normal +5/5 grip strength with no muscle atrophy.  He had normal reflexes.  He had normal sensation.  He had negative straight leg raises.  He had normal toe, heel, and heel-to-toe walking.  He had lumbar flexion of 75 degrees with pain, normal extension of 30 degrees with pain, normal right and left lateral flexion of 30 degrees without pain, and normal right and left lateral rotation to 30 degrees without pain.  After repetitive motion testing, the Veteran's flexion actually improved to 80 degrees while the other results remained normal.  The examiner indicated that the Veteran had functional loss that included less movement than normal and pain on movement.  He did not have guarding or muscle spasms. 

As described, during the course of his appeal, the Veteran's forward flexion has not been shown to be limited to 60 degrees and his combined range of motion has not been shown to be limited to 120 degrees.  Therefore, a low back rating in excess of 10 percent is not warranted based on limitation of the range of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing, however, this pain on motion, and any limitation caused by painful motion is already contemplated in the 10 percent evaluation assigned, as this evaluation is based on the examiners reports of painful limited motion.  Other than painful motion, the Veteran's low back disability has not demonstrated other limitations due to functional loss based on weakness, fatigability, incoordination, etc. There is no evidence that his back disability has affected some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss, other than the already compensated painful motion.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Accordingly, a rating in excess of 10 percent for the Veteran's low back disability is denied.


ORDER

A disability rating in excess of 10 percent for a low back disability is denied.


REMAND

The Board finds that an additional VA examination is needed to accurately evaluate the Veteran's service-connected left and right lower extremity radiculopathy as neither the most recent March 2013 VA examination or the June 2014 VA addendum adequately address the current nature and severity of the Veteran's service-connected left and right lower extremity radiculopathy.  As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left and right lower extremity radiculopathy, by an examiner other than the one who conducted the March 2013 examination and addendum.  

The examiner should specifically discuss whether the Veteran's left and right lower extremity radiculopathy are consistent with mild, moderate, moderately severe, severe incomplete paralysis with marked muscular atrophy, or complete paralysis.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


